Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 1 of 22




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLORADO
                                Gordon P. Gallagher, United States Magistrate Judge


  Civil Case No. 17-CV-2118-JLK-GPG



  RANDI LATHAM,
  CHERYL SOUCY, and
  MISTY WALKER,

            Plaintiffs,

  v.

  HIGH MESA COMMUNICATIONS,
  HIGH MESA COMMUNICATIONS, LLC,
  ROBERT FISHERING and
  DAVID FISHERING,

            Defendants.



   REPORT AND RECOMMENDATION GRANTING IN PART AND DENYING IN PART
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


            Before the Court is Defendants’ motion for summary judgment (D. 52) 1, Plaintiffs’

  response (D. 63), and Defendants’ reply (D. 66). The motion has been referred to this Magistrate

  Judge for recommendation. (D. 64). 2 The Court has reviewed the pending motion, response,


  1
   “(D. 52)” is an example of the stylistic convention used to identify the docket number assigned to a specific paper by the Court’s
  case management and electronic case filing system (CM/ECF). This convention is used throughout this Report and
  Recommendation.

  2
    Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written objections in order to
  obtain reconsideration by the District Judge to whom this case is assigned. FED. R. CIV. P. 72(b). The party filing objections must
  specifically identify those findings or recommendations to which the objections are being made. The District Court need not
  consider frivolous, conclusive or general objections. A party’s failure to file such written objections to proposed findings and
  recommendations contained in this report may bar the party from a de novo determination by the District Judge of the proposed
  findings and recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. § 636(b)(1). Additionally, the

                                                                   1
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 2 of 22




  reply, and all attachments. The Court has also considered the entire case file, the applicable law,

  and is sufficiently advised in the premises. Oral argument is not necessary. For the reasons that

  follow, the Court respectfully recommends that the District Court GRANT IN PART AND DENY

  IN PART the Defendants’ motion for summary judgment.

            Plaintiffs’ complaint asserts two causes of action, namely violation of the Fair Labor

  Standards Act, 29 U.S.C. § 201, et seq. (FLSA), and violations of the Colorado Wage Act, Colo.

  Rev. Stat. § 8-6-101, et seq. (CWA). Defendants move for summary judgment arguing, in part, that

  (1) Plaintiffs were not entitled to overtime as required under the FLSA and CWA, and (2) the

  Plaintiffs were provided meal and rest periods, did not have an agreement regarding payout of

  vacation after termination or resignation, were provided proper commission compensation, and

  failed to make a proper wage demand under the CWA. (D. 52, pp. 16, 21-22, 26, 29, 38). Plaintiffs

  oppose, asserting that there are genuine issues of material fact on these issues, but concede that (1)

  they were each properly compensated for meal breaks and (2) Plaintiff Walker did not make a wage

  demand and is thus not entitled to penalties under the CWA, but reserves the right to liquidated

  damages under the FLSA. (D. 63, p. 1).



  I.        JURISDICTION

            Jurisdiction in this matter is conferred upon this Court pursuant to § 16(b) of the FLSA and

  28 U.S.C. § 1331, and regarding the CWA claim, pursuant to 28 U.S.C. § 1367.




  failure to file written objections to the proposed findings and recommendations within fourteen (14) days after being served with a
  copy may bar the aggrieved party from appealing the factual findings and legal conclusions of the Magistrate Judge that are accepted
  or adopted by the District Court. Thomas v. Arn, 474 U.S. 140, 155 (1985); Moore v. United States, 950 F.2d 656, 659 (10th Cir.
  1991).

                                                                   2
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 3 of 22




  II.    STANDARD OF REVIEW

         The purpose of a summary judgment motion is to assess whether a trial is necessary. White

  v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995). Summary judgment is proper when there

  is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law. FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (citing FED. R.

  CIV. P. 56(c)). A dispute is “genuine” if the issue could be resolved in favor of either party.

  Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986);

  Farthing v. City of Shawnee, 39 F.3d 1131, 1135 (10th Cir. 1994). A fact is “material” if it might

  reasonably affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

  (1986); Farthing, 39 F.3d at 1134. A dispute over a material fact is “genuine” if a rational jury

  could find in favor of the nonmoving party on the evidence presented. Anderson, 477 U.S. at 248;

  E.E.O.C. v. Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1190 (10th Cir. 2000).

         The moving party has the burden to show the absence of a genuine factual dispute.

  Concrete Works, Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994), cert. denied,

  514 U.S. 1004 (1995). “Only disputes over facts that might affect the outcome of the suit under

  the governing law will properly preclude the entry of summary judgment.” Atl. Richfield Co. v.

  Farm Credit Bank of Wichita, 226 F.3d 1138, 1148 (10th Cir. 2000). “Factual disputes that are

  irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. “A dispute over a

  material fact is ‘genuine’ if a rational jury could find in favor of the nonmoving party on the

  evidence presented.” Horizon/CMS Healthcare Corp., 220 F.3d at 1190 (citing Anderson, 477

  U.S. at 248).

         Conclusory statements, unsupported allegations, and testimony based merely on conjecture

  or subjective belief are insufficient evidence to support summary judgment. Rice v. United States,



                                                  3
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 4 of 22




  166 F.3d 1088, 1092 (10th Cir.), cert. denied, 528 U.S. 933 (1999); Nutting v. RAM Southwest,

  Inc., 106 F.Supp.2d 1121, 1123 (D. Colo. 2000). But evidence need not be submitted in the form

  that would be admissible at trial, as long as the “content or substance of the evidence” is

  admissible. Argo v. Blue Cross and Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir.

  2006) (quoting Thomas v. Int’l Bus. Machines, 48 F.3d 478, 485 (10th Cir. 1995)).

            Once the motion has been properly supported, the burden shifts to the nonmovant to show,

  by tendering depositions, affidavits, and other competent evidence, that summary judgment is not

  proper because there is a “genuine issue for trial on a material matter.” Concrete Works, Inc., 36

  F.3d at 1518. All the evidence must be viewed in the light most favorable to the nonmoving party

  who is opposing the motion for summary judgment. Byers v. City of Albuquerque, 150 F.3d 1271,

  1274 (10th Cir. 1998). And all doubts “must be resolved in favor of the existence of triable issues

  of fact,” thereby favoring the right to a trial. Rivendell Forest Prod., Ltd. v. Georgia-Pac. Corp.,

  28 F.3d 1042, 1045 (10th Cir. 1994) (citing Boren v. Southwestern Bell Tel. Co., 933 F.2d 891,

  892 (10th Cir. 1991) and Mountain Fuel Supply v. Reliance Ins. Co., 933 F.2d 882, 889 (10th Cir.

  1991)).



  III.      FACTS

            The Court briefly summarizes the pertinent facts here and will elaborate as necessary in

  the analysis. While the parties disagree as to many facts, the basic framework of this case is largely

  undisputed. Defendant High Mesa, LLC, is an AT&T authorized retailer as well as a retailer for

  mobile phones, DirecTV, and mobile phone accessories on the Western Slope with stores in

  Montrose, Gunnison, and Delta. (D. 52-2, pp. 6-8). Defendants David Fishering (David) and

  Robert Fishering (Robert) are co-owners of the business. Robert is president and owns seventy



                                                    4
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 5 of 22




  percent and David is vice-president and owns thirty percent. (Id., p. 5). It is undisputed that the

  sales employees reported to the store managers, who in turn reported to David; and David reported

  to Robert. (D. 52-1, p. 6). The three Plaintiffs are all former employees—with varied duties and

  levels of responsibility—who seek recovery of unpaid overtime compensation, and other penalties

  under the FLSA, as well as recovery of unpaid overtime wages, commissions, vacation pay, and

  rest periods under the CWA. (D. 1, p. 8). Cheryl Soucy was an employee at High Mesa from

  2001 to April 2016. (D. 63-3, pp. 16-17). Randi Latham was an employee at High Mesa from

  September 2015 to April 2017. (D. 63-5, p. 12). Misty Walker was an employee at High Mesa

  from June 2015 to September 2017. (D. 63-1, p. 7).

         Plaintiffs, except for Soucy, were paid on an hourly basis and were required to complete

  timesheets. (D. 63-3, p. 18; D. 63-1, pp. 38-39; D. 63-5, p. 15, 39). Plaintiffs were also paid a

  commission based on their sales of mobile phones, accessories, and DirecTV subscriptions. (D.

  63-1, pp. 7-8; 63-3, p. 18; 63-5, p. 24). However, when a sale or transaction was canceled,

  Defendants would “reconcile” the difference by noting a “chargeback” for the employee’s

  commission. (D. 63-7, pp. 23-25, 30). This chargeback time period was 180 days. (D. 63-7, p.

  3). Initially, this policy was not disclosed to the Plaintiffs, except to Soucy, who assisted the

  Defendants in calculating the chargeback amounts. (Id., pp. 17-18).

         Moreover, in 2016, Defendants changed the commission structure, informing employees

  that failure to sell one DirecTV subscription for two consecutive months would result in a twenty

  percent reduction of their total commission. (D. 63-10, pp. 5-6). In either 2016 or 2017, lacking

  comprehensive documentation regarding work policies, Defendants issued a handbook informing

  employees, among other things, that paid time off would not exceed 80 hours at the completion of

  their first year of employment, did not accrue, and carried no monetary value. (D. 63-1, pp. 34-



                                                  5
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 6 of 22




  35; 63-7, pp. 14-15; 63-8, pp. 15-20). Plaintiffs Soucy and Latham were not employees at High

  Mesa when the handbook was distributed to High Mesa employees. (D. 63-3, pp. 34, 60; 63-5,

  pp. 28-29, 77).

            Robert confirmed that multiple store managers had some operations control over various

  store locations. (D. 63-7, pp. 8-9). Latham managed the Delta location alone, but David was

  responsible for scheduling and staffing. (D. 63-5, p. 24, 26; 63-3, p. 45). Soucy, a store manager

  at the Montrose location, had the authority to schedule employees to come into work, send them

  home, and recommend when employees should get a commission. (D. 63-7, pp. 12-13). Soucy

  made three recommendations for employee terminations, but two of those recommendations were

  not followed by Robert and David. (Id., pp. 13-14). Soucy made recommendations regarding

  employee pay from 2015 to 2017, but none of those recommendations were followed. (D. 63-8,

  p. 10).



  IV.       ANALYSIS

            A.       Alleged Violation of the FLSA

            The Court begins with the FLSA claim because, if Defendants are correct and the Plaintiffs

  are FLSA-exempt, the Court does not need to proceed further. Generally, unless the employee is

  exempt, the FLSA requires “an employer to pay its employees at a rate of one and one-half times

  their regular rate of pay for any time worked in excess of forty hours in a given workweek.”

  Archuleta v. Wal-Mart Stores, Inc., 543 F.3d 1226, 1228 (10th Cir. 2008). 3




  3
   Defendants did not argue that the Plaintiffs were exempt under the CWA. See 7 Colo. Code Regs. § 1103-1:5. Accordingly, this
  Court will not address such exemption in Part B.

                                                               6
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 7 of 22




                 1. Plaintiff Soucy (Executive and Administrative Exemptions)

         The FLSA exempts from its overtime coverage “any employee employed in a bona fide

  executive, administrative, or professional capacity.” 29 U.S.C. § 213(a)(1). Department of Labor

  regulations define the “executive” exemption as an employee who is:

         (1) Compensated on a salary basis at a rate of not less than $455 per week . . .;
         (2) Whose primary duty is management of the enterprise in which the employee is
         employed or of a customarily recognized department or subdivision thereof;
         (3) Who customarily and regularly directs the work of two or more other
         employees; and
         (4) Who has the authority to hire or fire other employees or whose suggestions and
         recommendations as to the hiring, firing, advancement, promotion or any other
         change of status of other employees are given particular weight.

  Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1187 (10th Cir. 2015) (quoting 29 C.F.R.

  § 541.100(a)). However, this exemption is interpreted narrowly against employers. Id. at 1188.

  Here, it is uncontested that Soucy was compensated at a rate not less than $455 per week and that

  she regularly directed the work of two or more employees. But the record also indicates that the

  Defendants did not give Soucy’s recommendation to hire or fire other employees any particular

  weight. During deposition, it was noted that the Fisherings only consulted with Soucy as they

  would any other employee:

         Q. So personnel management with respect to staffing. What about personnel
         management with respect to hiring?
         A. Only as I mentioned earlier this morning, we would if she knew the person or
         had interacted with them in any way, we would ask her opinion on that individual,
         because she knew a lot of people.
         Q. Just like you would with any other person?
         A. Yeah.
         Q. An employee?
         A. Uh-huh.
         Q. Yes? Is that a yes?
         A. Yes, that’s a yes.

  (D. 63-8, p. 39).




                                                 7
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 8 of 22




         Moreover, determining which duty is a “primary duty” is a question of fact, and summary

  judgment is only proper if there is no genuine dispute regarding the plaintiff’s primary duties. See

  Maestas v. Day & Zimmerman, LLC, 664 F.3d 822, 828 (10th Cir. 2012). “The amount of time

  spent performing exempt work can be a useful guide in determining whether exempt work is the

  primary duty of an employee.” 29 C.F.R. § 541.700. Here, David noted that Soucy spent seventy

  percent of her time performing sales duties and thirty percent performing managerial duties. (D.

  63-8, p. 11). But there is no requirement that an exempt employee must spend over half her time

  on managerial tasks. Maestas, 664 F.3d at 827. The record indicates that Robert and David made

  many of the managerial decisions regarding High Mesa, LLC, while Soucy had the ability to make

  smaller day-to-day decisions within the Montrose store and Latham managed the Delta store. (D.

  63-8, pp. 6-12). The parties clearly dispute which of Soucy’s duties are primary under the FLSA.

  This dispute is a question of fact, which precludes summary judgment. Maestas, 664 F.3d at 828.

         Likewise, the Plaintiffs argue that Soucy is also exempt from FLSA coverage under the

  administrative exemption.      Department of Labor regulations define the “administrative”

  exemption as an employee who is:

         (1) Compensated ... at a rate of not less than $455 per week . .. ;
         (2) Whose primary duty is the performance of office or non-manual work directly
         related to the management or general business operations of the employer or the
         employer’s customers; and
         (3) Whose primary duty includes the exercise of discretion and independent
         judgment with respect to matters of significance.

  29 C.F.R. § 541.200(a).     Administrative duties include work in areas like:        “tax; finance;

  accounting; budgeting; auditing; insurance; quality control; purchasing; procurement; advertising;

  marketing; research; safety and health; personnel management; human resources; employee

  benefits; labor relations; public relations, government relations; computer network, internet and

  database administration; legal and regulatory compliance; and similar activities.” 29 C.F.R.


                                                   8
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 9 of 22




  § 541.201(b).    A court will examine whether an employee has exercised discretion and

  independent judgment by examining factors such as:

         whether the employee has authority to formulate, affect, interpret, or implement
         management policies or operating practices; whether the employee carries out
         major assignments in conducting the operations of the business; whether the
         employee performs work that affects business operations to a substantial degree,
         even if the employee’s assignments are related to operation of a particular segment
         of the business; whether the employee has authority to commit the employer in
         matters that have significant financial impact; whether the employee has authority
         to waive or deviate from established policies and procedures without prior
         approval; whether the employee has authority to negotiate and bind the company
         on significant matters; whether the employee provides consultation or expert advice
         to management; whether the employee is involved in planning long- or short-term
         business objectives; whether the employee investigates and resolves matters of
         significance on behalf of management; and whether the employee represents the
         company in handling complaints, arbitrating disputes or resolving grievances.

  29 C.F.R. § 541.202(b). Determining what an employee’s primary duties are and whether the

  employee is covered by the administrative exemption is a fact-intensive inquiry and the Defendants

  bear the “burden of producing evidence that ‘plainly and unmistakably’ shows that its position is

  correct . . . any gaps in the evidence work in plaintiffs’ favor.” Maestas, 664 F.3d at 829. Here,

  David stated in his deposition that while Soucy trained new employees and ordered new inventory

  through AT&T, she did not have any responsibilities carrying out tasks related to, among other

  things: finance, accounting (other than reconciliations), budgeting, auditing, insurance, quality

  control, business operation purchases, advertising, marketing, research, government relations,

  employee benefits, or legal and regulatory compliance. (D. 63-8, pp. 38-40). It is debatable

  whether a rational factfinder could rely on these facts to conclude that Soucy is exempt under the

  administrative exemption and, thus, summary judgment is improper. Thus, taking the evidence in

  light most favorable to the Plaintiffs, the Court finds that there is a genuine dispute of fact as to

  whether Plaintiff Soucy is exempt under the executive and administrative exemptions and

  summary judgment is not appropriate.


                                                   9
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 10 of 22




                  2. Plaintiffs Soucy, Latham, and Walker (Commissioned Employee Exemption)

          Under 29 U.S.C. § 207(i), an employer does not violate the FLSA if (1) “Plaintiffs received

   a regular pay rate exceeding one and one-half times the minimum wage,” (2) “Defendant[s are] a

   retail or service establishment,” and (3) “Plaintiffs received more than half of their compensation

   from commissions during the representative period.” Carpenter v. DIRECTV, LLC, No. 14-CV-

   02854-MJW, 2017 WL 4225797, at *6 (D. Colo. May 16, 2017) (citing Charlot v. Ecolab, Inc.,

   136 F. Supp. 3d 433, 452 (E.D.N.Y. 2015)). Plaintiffs argue that Defendants are not entitled to

   summary judgment because they have not demonstrated that (1) they are a retail or service

   establishment and (2) Plaintiffs’ commissions were less than half their pay in certain months. (D.

   63, p. 31, 34). Defendants argue in their Reply that the retail stores in Montrose and Delta are a

   separate establishment from their other business unit that is an integrator for enterprise phone

   systems and networking. (D. 63-9, p. 4; D. 66, pp. 44-45).

          Pursuant to the FLSA, a retail or service establishment is one where “75 per centum of

   whose annual dollar volume of sales of goods or services (or of both) is not for resale and is

   recognized as retail sales or services in the particular industry.” 29 C.F.R. § 779.24; 29 C.F.R.

   § 779.411. However, in a multiunit operation, portions may qualify for exemption, while others

   may not. “For example, a manufacturer may operate a plant for production of its goods, a separate

   warehouse for storage and distribution, and several stores from which its products are sold. Each

   such physically separate place of business is a separate establishment.” 29 C.F.R. § 779.303.

   David stated during deposition:

          A. Yes. So if you wanted to think of it as having two business units. High Mesa
          Communications has the AT&T authorized retail business unit, which is what
          you’re talking about, and then the other part of the business is what Greg pretty
          much does on his -- you know, by himself, which is enterprise phone systems and
          networking for businesses.



                                                   10
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 11 of 22




   (D. 63-8, p. 6). Defendants’ arguments in their Reply are unavailing for two reasons. First,

   Defendants have failed to identify the company’s gross sales profits for the years in question. (See

   generally D. 63-7, pp. 5-6). Second, according to the record, it appears that the Defendants

   operated both the retail portion and the enterprise phone system portion out of the same building:

          Q. Do you have the retail and the enterprise phone systems operating out of all three
          stores, or just the Montrose store?
          A. No, just the Montrose store.

   (D. 63-7, p. 8). And despite Defendants’ argument that two separate establishments may operate

   under one roof, the Court still cannot come to such a conclusion without further facts. Under 29

   C.F.R. § 779.305:

          For retailing and other functionally unrelated activities performed on the same
          premises to be considered as performed in separate establishments, a distinct
          physical place of business engaged in each category of activities must be
          identifiable. The retail portion of the business must be distinct and separate from
          and unrelated to that portion of the business devoted to other activities.

          In order for this Court to rule that the Montrose and Delta stores were separate retail and

   service establishments, the Defendants would have needed to provide facts demonstrating that

   their other establishment (1) was “physically separated from the other activities”; (2) was

   “functionally operated as a separate unit having separate records, and separate bookkeeping”; and

   (3) had “no interchange of employees between the units.” 29 C.F.R. § 779.305. Because there is

   no clear test to determine whether an establishment qualifies as a retail or service establishment,

   “a case-by-case approach that considers all circumstances relevant to the business at issue is

   necessary in making this determination.” Charlot, 136 F. Supp. 3d at 458.

          Here, David identified during the deposition that High Mesa utilized contractors for the

   enterprise phone systems and business networking establishment. (D. 63-8, p. 6). But Defendants

   failed to provide this Court with information regarding (among other things) the location of this



                                                   11
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 12 of 22




   establishment within the Montrose store and whether its records and bookkeeping overlapped with

   the AT&T retail establishment. “[I]f the record is unclear as to some exemption requirement, the

   employer will be held not to have satisfied its burden.” Haskins v. VIP Wireless LLC 300, No.

   CIV.A. 09-754, 2010 WL 3938255, at *4 (W.D. Pa. Oct. 5, 2010) (quoting Martin v. Cooper Elec.

   Supply Co., 940 F.2d 896, 900 (3d Cir. 1991)); see also Carpenter, No. 14-CV-02854-MJW, 2017

   WL 4225797, at *6 (“Defendant bears the burden of proving the exemption by a preponderance of

   evidence.”).

             Because Defendants have not satisfied the burden proving that they are a retail or service

   establishment, the Court will not analyze whether the Defendants satisfy the third element from

   Carpenter, that is, proving that more than half of Plaintiffs’ compensation came from commissions

   during the representative period. 4 Thus, taking the evidence in light most favorable to the

   Plaintiffs, the Court finds that there is a genuine dispute of fact as to whether Plaintiffs are exempt

   under the commissioned employee exemption and summary judgment is not appropriate.


             B.        Alleged Violations of the CWA

             Defendants argue, among other things, that Plaintiffs were not entitled to overtime or

   vacation pay, were provided meal and rest periods as well as proper commission compensation

   under the CWA, and that Plaintiffs failed to make a proper wage demand under the CWA. (D. 52,

   pp. 16, 21-22, 26, 29, 38). Plaintiffs concede that they were each properly compensated for meal

   breaks and that Plaintiff Walker did not make a proper wage demand and is thus not entitled to

   penalties under the CWA. (D. 63, p. 1). This Court, therefore, finds that there is no genuine

   dispute of facts regarding whether the Plaintiffs were provided meal periods and whether Plaintiff



   4
    This Court notes that the Plaintiffs demonstrated that there is a dispute regarding whether their commissions were more than fifty
   percent of their income. (D. 63, pp. 11-12).

                                                                   12
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 13 of 22




   Walker made a proper wage demand, and recommends granting Defendants’ motion for summary

   judgment regarding these issues.

                   1. CWA Penalties

           Defendants argue that High Mesa is entitled to summary judgment regarding penalties

   attributable to the Plaintiffs’ overtime and rest period claims under the CWA because Plaintiffs

   failed to send a written demand to recover penalties on these claims pursuant to C.R.S. § 8-4-

   109(3)(a). Furthermore, Plaintiff Walker conceded “she did not make a wage demand and is

   therefore not entitled to penalties under Colorado law” and would not contest summary judgment

   on this issue. (D. 63, p. 1).

           Under Colorado law, “[i]f an employer refuses to pay wages or compensation in

   accordance with subsection (1) of this section, the employee, his or her designated agent, or the

   division may send a written demand for the payment.” Colo. Rev. Stat. Ann. § 8-4-109(3)(a). A

   written demand is defined as “any written demand for wages or compensation from or on behalf

   of an employee, including a notice of complaint, mailed or delivered to the employer’s correct

   address.” Colo. Rev. Stat. Ann. § 8-4-101(15). When payment of “an employee’s earned, vested,

   and determinable wages or compensation” is not made by the employer within fourteen days of

   the demand for payment, the employer is liable to the employee for wages plus a penalty that is

   calculated on the amount of unpaid wages. Colo. Rev. Stat. Ann. § 8-4-109(3)(b).

           On April 13, 2017, counsel for Soucy, Latham, and Walker sent a written demand for

   unpaid commissions, noting that High Mesa deducted a “back charge against commissions,”

   deducted twenty percent from the employee’s overall commission as a penalty for failing to sell a

   subscription to DirecTV, and requested payment records from High Mesa for the previous two




                                                  13
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 14 of 22




   years. (D. 52-8, pp. 53-56). The demand letter did not list any monetary amounts. (Id.).

   Specifically, the letter stated:

           Accordingly, all unpaid commissions (whether due to back charges for
           cancellations or DirecTV penalties) are due and payable now. This letter is the
           above-referenced employees’ demand for High Mesa to tender the just amount of
           wages and compensation due pursuant to the Colorado Wage Act, C.R.S. 8-4-101,
           et. seq. (the “Act”). Please note that this demand covers all compensation
           improperly deducted for the previous two years.

   (D. 52-8, p. 54).

           On May 10, 2017, counsel sent a second demand letter regarding Plaintiffs Soucy and

   Latham and requested accrued and unused vacation time, unpaid commissions from the sale of

   phones and accessories, chargeback deductions, allegedly inaccurate 401K deductions, and

   documentation about High Mesa’s payroll practices and commissions. (D. 52-8, pp. 57-61). This

   demand letter did list monetary amounts for accrued and unused vacation time, unpaid

   commissions, chargebacks, and 401K contributions. (Id.). In the second letter, counsel noted that

   the scope of potential discovery in litigation could include issues such as:

           [. . .] the employment of Ms. Soucy and Ms. Latham, the calculation and payment
           of commissions, the calculation of deductions and penalties from employees’
           paychecks, wage/hour violations including the failure to recognize and pay
           overtime and provide breaks and meal times pursuant to Colorado law and the
           Federal Fair Labor Standards Act, violations of record keeping requirements, and
           related claims.

   (D. 52-8, p. 60, n.1).

           Defendants argue that counsel failed to “make any specific demand for compensation

   attributable to allegedly unpaid overtime or meal and rest periods” and therefore are entitled to

   summary judgment on the Plaintiffs’ CWA claims for penalties attributable to these claims. (D.

   52, pp. 38-39). The Plaintiffs have already conceded that they were properly compensated for

   meal breaks, thus this Court will not address this issue. The only issue this Court must address is



                                                    14
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 15 of 22




   whether Plaintiffs Soucy and Latham made a proper demand for compensation for unpaid overtime

   and missed rest periods. (See R. 66, pp. 9-10).

          The CWA imposes a penalty on an employer “who receives an employee’s written demand

   for payment and fails to make payment within fourteen days, and it increases the penalty if the

   employer’s failure to pay is willful.” Evans v. Loveland Auto. Investments, Inc., 632 F. App’x

   496, 498 (10th Cir. 2015). In essence, the penalty is designed “to punish employers that wrongly

   fail to pay their employees’ earned wages.” Id. The CWA defines written demand to be “any

   written demand for wages or compensation from or on behalf of an employee, including a notice

   of complaint.” Colo. Rev. Stat. Ann. § 8-4-101(15) (emphasis added).

          In Damitio v. Sushi Zanmai Inc., No. 12-CV-2603-JLK, 2013 WL 136186, at *1 (D. Colo.

   Jan. 10, 2013), Plaintiff served Defendants via her complaint and included the following written

   demand: “Plaintiff hereby demands payment as contemplated by the [CWCA] in an amount

   sufficient to reimburse Plaintiff for all tip credits taken against her hourly wages. Such payment

   can be made care of undersigned counsel.” Id. The demand did not list any quantified amounts

   for payment. Regardless, the court found that because the term “written demand” is not fully

   defined by the CWA, “nothing precludes a complaint from functioning as the ‘written demand’

   mandated by the statute.” Damitio, No. 2013 WL 136186, at *1; see also Fracasse v. Ablaze

   Energy, No. 15-CV-2192-WJM-NYW, 2016 WL 8577551, at *4 (D. Colo. July 1, 2016). The

   court concluded that a complaint that asked for “tip credits and ask[ed] that they be sent care of

   her counsel” was sufficient information to constitute a wage demand under the CWA. Damitio,

   2013 WL 136186, at *1. Reading the demand letters and complaint together, Plaintiffs Soucy and

   Latham’s requests can constitute a wage demand for compensation for unpaid overtime and missed

   rest periods under the CWA. The Court finds that there is a genuine dispute of fact as to this issue



                                                     15
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 16 of 22




   and summary judgment is not appropriate. Conversely, the Court finds that there is no genuine

   dispute of fact regarding Plaintiff Walker’s concession and, here, summary judgment is

   appropriate.

                  2. Vacation Compensation

          Defendants argue that High Mesa is entitled to summary judgment regarding Plaintiffs’

   unpaid vacation claim. Under Colorado law, the term “wages” or “compensation” is defined as:

          All amounts for labor or service performed by employees, whether the amount is
          fixed or ascertained by the standard of time, task, piece, commission basis, or other
          method of calculating the same or whether the labor or service is performed under
          contract, subcontract, partnership, subpartnership, station plan, or other agreement
          for the performance of labor or service if the labor or service to be paid for is
          performed personally by the person demanding payment. No amount is considered
          to be wages or compensation until such amount is earned, vested, and determinable,
          at which time such amount shall be payable to the employee pursuant to this article.

   Colo. Rev. Stat. Ann. § 8-4-101(14)(a)(I). Moreover, “[i]f an employer provides paid vacation for

   an employee, the employer shall pay upon separation from employment all vacation pay earned

   and determinable in accordance with the terms of any agreement between the employer and the

   employee.” Colo. Rev. Stat. Ann. § 8-4-101(14)(a)(III).

          Defendants argue that Plaintiffs did not have any vacation time that was earned, vested,

   and determinable at the end of their employment because there was no agreement between the

   parties that vacation would be paid out after termination or resignation. (D. 52, pp. 21-26).

   Plaintiffs concede that they were never told whether they would have vacation paid out upon

   termination or resignation. (D. 63, pp. 7-8). Plaintiffs argue that because the Defendants provided

   paid vacation for each Plaintiff and the vacation was earned by completing the prior year of

   employment, that it is determinable at two-weeks per year, minus any vacation that was taken, and

   could not be forfeited. (Id., p. 21). However, an agreement to provide vacation does not equate

   to an agreement to pay out vacation upon termination. “Silence does not by itself necessarily


                                                   16
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 17 of 22




   create ambiguity as a matter of law. Silence does create ambiguity, however, when it involves a

   matter naturally within the scope of the contract.” Cheyenne Mountain Sch. Dist. No. 12 v.

   Thompson, 861 P.2d 711, 715 (Colo. 1993). In Thompson, the Colorado Supreme Court held that

   the employee’s contract was ambiguous on the issue of compensation for unused vacation time

   when the employee’s contract expired. The Colorado Supreme Court directed the Colorado Court

   of Appeals to examine parole evidence to determine the intent of the parties. Id. at 716. The state

   supreme court determined that the contract was ambiguous because the contract did address the

   issue of whether the employee would be compensated for unused vacation time when the employee

   was terminated without cause, but failed to address, in this specific circumstance, vacation

   compensation when the contract expired. Id.

          Unlike Thompson, here, the record indicates that the Defendants did not have an agreement

   with Plaintiffs to compensate employees for vacation after termination or resignation. (See D. 63-

   1, pp. 36-37). Plaintiffs also concede that the Defendants did not notify them as to whether

   vacation would be paid out upon resignation or termination. (D. 63, p. 7). Indeed, during

   deposition, the Defendants noted that prior to distributing this handbook, they did not inform the

   Plaintiffs of High Mesa’s vacation payout policy. (D. 63-7, pp. 14-16). Robert testified during

   deposition that:

          Q. How were High Mesa policies and procedures communicated to employees, if
          they were, if there wasn’t an employee handbook prior to Exhibit 2?
          [. . . ]
          A. How were they communicated, the policies?
          Q. That’s right.
          A. Just verbally to the individual. They weren’t as extensive.
          [. . .}
          Q. So how was an employee to know High Mesa Communication’s policy on
          vacation time before the employee handbook?
          A. We told them after a year two weeks vacation.
          Q. And that is the language you used two weeks vacation?
          A. Yes.


                                                   17
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 18 of 22




          Q. You didn’t use any other phrase?
          A. No.
          Q. Did you talk to employees whether vacation time would be paid after
          termination?
          A. No.
          Q. So there was no guidance one way or another that you communicated?
          A. No monetary value.
          Q. Okay. so that is a phrase that you have introduced to the conversation. When did
          you tell folks that there was no monetary value of vacation time?
          A. It was never implied, never asked about it.
          Q. Did you ever actually use those words?
          A. No.

   (Id.). Indeed, David confirmed that same:

          Q. Well, you previously testified that this employee handbook was a codification
          of pre-existing policy; correct?
          A. Yes.
          Q. But you’ve also just testified the time off and paid time off at termination was
          not discussed with any of the employees; correct?
          A. Correct.
          Q. So how were the employees supposed to know that time off was not paid out at
          termination if you or Greg didn’t communicate it?
          A. Because we had no instance to ever discuss that with them.
          Q. So how would they know, though?
          A. They wouldn’t have known.
          Q. So this was a new policy then with respect to the time off not paid out at
          termination?
          A. No, it’s not a new policy, because it was how High Mesa Communications had
          been handling this instance with other employees that were terminated.
          [. . .]
          Q. So this was High Mesa’s intention all along, not to pay out a vacation period or
          paid time off at termination?
          A. That was our policy.
          Q. And my clients would have no way of knowing that policy?
          [. . .]
          A. Because they didn’t ask, no, they wouldn’t.
          Q. And is it your understanding that an employee is the one that’s supposed to be
          in charge of making sure they understand every single policy of a company?
          A. No.

   (D. 63-8, pp. 19-20). Once the moving party has met its burden for summary judgment, the

   responding party must “present sufficient evidence in specific, factual form for a jury to return a

   verdict in that party’s favor.” Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th


                                                   18
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 19 of 22




   Cir. 1991). The nonmoving party “‘may not rest upon the mere allegations or denials of his

   pleadings’ to avoid summary judgment.” Id. (quoting Anderson, 477 U.S. at 248). Here, the

   Plaintiffs have not provided evidence demonstrating that there was an agreement between the

   parties for High Mesa to pay employees for vacation upon termination or resignation. The Court

   finds that there is no genuine dispute of fact as to this issue and summary judgment is appropriate.

                  3. Commission Compensation

          Defendants argue that High Mesa is entitled to summary judgment regarding Plaintiffs’

   claim regarding compensation for chargebacks. Under Colorado law, employers “shall [not] make

   a deduction from the wages or compensation of an employee” except as specifically enumerated

   under Colorado Revised Statue Annotated § 8-4-105. Moreover, employees can be paid for

   “[b]onuses or commissions earned for labor or services performed in accordance with the terms of

   any agreement between an employer and employee.” Colo. Rev. Stat. Ann. § 8-4-101(14)(a)(II).

          Here, the record is silent as to whether the parties had an agreement regarding chargebacks.

   Defendants argue that Plaintiff Soucy was aware of and helped them perform chargebacks, and

   therefore, such compliance equates to implicit acceptance of High Mesa’s practice. (D. 52, pp.

   28-29). During deposition, Plaintiff Soucy noted that she was the only employee who knew of

   and assisted with the 180-day chargebacks but felt that the policy was not in compliance with

   AT&T’s chargeback policy. (D. 63-3. pp. 8-10, 18-19, 37-38). Plaintiff Soucy noted that she was

   instructed by Robert not to tell the other employees about the deductions but disobeyed his

   instruction. (D. 63-3, p. 10). Plaintiff Latham learned of the chargeback policy in April 2016 and

   believed chargebacks were calculated up to fourteen days after a sale. (D. 63-5, pp. 15-16).

   Plaintiff Walker stated that she was unaware of the period of time for calculating a chargeback.

   (D. 63-1, p. 63).



                                                   19
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 20 of 22




          The record indicates that the Defendants did not have a written policy regarding

   chargebacks until either late 2016 or 2017. (See D. 63-1, pp. 34-35). Plaintiffs argue that the

   policy was distributed in 2017. (See id.). And while the handbook does disclose the policy

   regarding a 180-day vesting period, the record is silent as to whether there was an agreement

   between the parties and whether High Mesa’s published policy was applicable to Plaintiffs Soucy

   and Latham, who left High Mesa before the handbook was distributed, or applicable to Plaintiff

   Walker’s commissions earned prior to the publication of this policy. (See D. 63-9, pp. 9-10). Thus,

   taking the evidence in light most favorable to the Plaintiffs, the Court finds that there is a genuine

   dispute of fact and, thus, summary judgment is not appropriate.

                  4. Rest Periods

          Finally, Defendants argue that High Mesa is entitled to summary judgment regarding

   Plaintiffs’ claim that High Mesa violated the CWA by not providing rest periods. Defendants

   argue that Plaintiffs received their rest periods and that Plaintiffs suffered no damages as they were

   compensated for all time worked. (D. 52, p. 19). Under the Colorado Minimum Wage Order:

          Every employer shall authorize and permit rest periods, which, insofar as
          practicable, shall be in the middle of each four (4) hour work period. A
          compensated ten (10) minute rest period for each four (4) hours or major fractions
          thereof shall be permitted for all employees. Such rest periods shall not be deducted
          from the employee’s wages. It is not necessary that the employee leave the premises
          for said rest period.

   7 Colo. Code Regs. § 1103-1:8. High Mesa does not dispute that its operations are encompassed

   by the Colorado Minimum Wage Order. (D. 52, p. 16). According to Defendants, each Plaintiff

   had “downtime” during the workday for which they were compensated, including the use of social

   media and other electronic communications with family, making calls and sending texts during the

   workday, receiving personal deliveries, and taking smoke breaks. (D. 52, pp. 20-21).




                                                    20
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 21 of 22




          Plaintiff Walker claims that she generally did not take rest breaks. (D. 63-2, p. 9).

   Regarding smoke breaks, Plaintiff Walker claims to have engaged in those while taking out the

   trash, checking the mail, or talking with customers outside the store. (D. 63-1, pp. 6-7). Plaintiff

   Soucy claims that she generally did not take her rest breaks and had to work through those breaks.

   (D. 63-4, p. 10; 63-3, p. 38). Plaintiff Latham claims that she did not take her rest breaks and that

   the store was often understaffed, precluding her from taking those breaks. (D. 63-6, pp. 9-10).

   Plaintiff Latham claims that she was frequently not provided a rest period. (D. 63-5, p. 49).

          Plaintiffs can seek compensation for missed rest breaks under the theory that, when an

   employee is not provided a rest break, their workday is extended by the amount of time missed or

   shorted. See Lozoya v. AllPhase Landscape Construction, Inc., No. 12-CV-1048-JLK, 2015 WL

   1757080 *2 (D. Colo. 2015) (accepting the premise that missed rest periods can constitute “wages

   or compensation.”). Here, viewing the evidence in the light most favorable to Plaintiffs, the Court

   finds that a genuine factual dispute exists as to whether rest periods were provided to Plaintiffs.

   Because that factual dispute exists, this matter is not appropriate for summary judgment.




                                                    21
Case 1:17-cv-02118-JLK-GPG Document 82 Filed 01/13/20 USDC Colorado Page 22 of 22




          V.     CONCLUSION

          Accordingly, this Court RECOMMENDS that the Defendants’ Motion for Summary

   Judgment (D. 52) be GRANTED IN PART AND DENIED IN PART.

          This Court finds that there is no genuine dispute of facts for the following issues and

   RECOMMENDS GRANTING the Defendants’ Motion for Summary Judgment (D. 52):

   (1) Plaintiffs were provided meal periods in compliance with the CWA, (2) Plaintiff Walker failed

   to make a proper wage demand under the CWA, and (3) Plaintiffs did not have any vacation time

   that was earned, vested, and determinable at the end of employment under the CWA. The Court

   RECOMMENDS DENYING the remainder of Defendants’ Motion for Summary Judgment.




                 Dated at Grand Junction, Colorado this January 13, 2020.




                         Gordon P. Gallagher
                         United States Magistrate Judge




                                                  22
